Peters, J.
On this appeal, petitioner challenges the dismissal of her petition to modify the provisions of a September 2, 2010 order granting respondent certain periods of weekly visitation with the parties’ child (born in 1999). In light of our decision in a companion appeal vacating the weekly visitation schedule set forth in the September 2010 order (Matter of Revet v Revet, 90 AD3d 1175 [2011] [decided herewith]), the current appeal is now moot.
Mercure, A.P.J., Spain, Rose and Kavanagh, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.